Citation Nr: 0211654	
Decision Date: 09/10/02    Archive Date: 09/19/02

DOCKET NO.  98-12 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for an undiagnosed illness 
manifested by skin rash.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had verified active military service from October 
1974 to January 1983 and from January to May 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1997 decision of the Department of Veterans 
Affairs (VA) San Diego Regional Office (RO), which denied 
service connection for an undiagnosed illness manifested by 
skin rash and granted service connection for allergic 
rhinitis; thus, the latter matter is moot and no longer 
before the Board as the full benefit sought was granted.  
Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  The veteran had active service in Southwest Asia during 
the Persian Gulf War.

2.  His complaints of skin rash have been attributed to 
dermatographism, a disorder of the skin due to excessive 
scratching.


CONCLUSION OF LAW

An undiagnosed illness manifested by skin rash was not 
incurred during the veteran's active military service.  38 
U.S.C. §§ 1117(a), 5107(a) (2002); 38 C.F.R. §§ 3.102, 3.303, 
3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  
Furthermore, he and his representative have been notified of 
the evidence needed to establish the benefit sought, and he 
has been advised regarding his and VA's respective 
responsibilities in obtaining that evidence.  See Quartuccio 
v. Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).  
Thus, the Board concludes that VA's statutory duty to assist 
the veteran has been satisfied.

The Board notes that the RO made nine requests for service 
medical records.  The Army Reserve Personnel Center 
(ARPERCEN) indicated in December 1996 that the veteran's 
service medical records could not be located.  VA need only 
make reasonable efforts to assist a veteran, and the Board 
believes that VA made reasonable efforts to obtain service 
medical records from ARPERCEN.  See 38 U.S.C. § 5103A.  
However, the absence of service medical records is immaterial 
and nonprejudicial in this instance because the veteran 
indicated on July 1998 VA medical examination that he sought 
treatment for his skin condition only after service.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possibly, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.

Factual Background 

The veteran had active service in Southwest Asia from January 
9, to May 15, 1991.  On January 1991 report of medical 
history, he denied any skin diseases.  Similarly, on April 
1991 report of medical history, he denied skin any diseases.  
On April 1991 report of medical examination, the veteran's 
skin was found to be normal on clinical evaluation.

On May 1991 medical questionnaire, the veteran stated that 
during service in the Persian Gulf, he had injured his low 
back, suffered hearing loss, and noted the aggravation of an 
old right ankle injury.  He denied having received medicine 
or other medical treatment at that time.  He also denied, in 
pertinent part, a rash, skin infections, and sores.  

In October 1993, he filed a claim of service connection for a 
skin disability indicating that he had experienced a skin 
condition since his departure from Saudi Arabia.  He 
described his skin condition as consisting of small bumps on 
the back of his arms and back.  He stated that he had never 
had such bumps before service.

November 1993 private medical records indicated that the 
veteran had a fine scant rash over his back and upper chest.  
Folliculitis was diagnosed.

On July 1994 VA medical examination report, the veteran 
reported a skin condition on the arms and back and stated 
that such condition had its onset approximately three months 
after returning from service in the Persian Gulf.  The 
examiner noted that despite the presence of a mild rash, the 
veteran indicated that it was asymptomatic.  The veteran 
denied itching, and the examiner described the rash as 
consisting of small papules more palpable than visible to the 
naked eye.  There were no scratch marks or evidence of 
neurodermatitis.  The lesions were not eczematoid in 
character, and there was no crusting.  The final diagnosis 
was papular dermatitis of the upper arms and upper back.  

By October 1997 decision, the RO denied service connection 
for an undiagnosed illness manifested by a rash.

On July 1998 VA medical examination, the veteran stated that 
he developed a pruritic red rash in 1991.  He indicated, 
however, that he did not seek treatment in service.  The rash 
reportedly occurred pursuant to scratching.  Red welt-like 
lines appeared wherever he scratched.  He stated that these 
symptoms grew worse in cold dry weather and improved in the 
summer.  He indicated that use of an antihistamine provided 
relief.  The examiner diagnosed dermatographism, of which the 
veteran reportedly had a "textbook" picture of the 
condition, and he indicated that it was a condition involving 
"mass cells, degranulation of the granules in the cytoplasm 
which liberates histamine."  Also of record are full color 
photographs of the skin condition, ordered by the examining 
physician.  

Law and Regulations 

Service connection may be granted for disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2001).  
Service connection presupposes a diagnosis of a current 
chronic disease.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

A Persian Gulf veteran shall be service-connected for 
objective indications of chronic disability resulting from an 
illness manifested by one or more presumptive signs or 
symptoms that began during active military service and cannot 
be attributed to any known clinical diagnosis.  See 38 C.F.R. 
§ 3.317 (2001).

VA shall compensate a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability became manifest 
during active service or not later than December 31, 2006 and 
by history, physical examination and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 U.S.C. § 
1117 (2002); 38 C.F.R. § 3.317(a)(1) (2001); 66 Fed. Reg. 
56614-56615 (Nov. 9, 2001).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to the following: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b) (2001).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C. 
§ 7104(a) (2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C. § 5107 (2002); 38 C.F.R. § 3.102 (2001); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990)  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service connection for an undiagnosed illness manifested by a 
skin condition cannot be granted because the veteran's skin 
condition has been diagnosed.  Service connection for a 
disability due to undiagnosed illness can only be granted for 
disabilities that cannot be attributed to a known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Dermatographism has 
recently been definitively diagnosed; indeed, the veteran has 
been described as having a textbook case of that condition.

In order for service connection to be granted, there must be 
a credible nexus between the veteran's chronic disability and 
service.  Id; see also Rabideau, supra.  Dermatographism was 
not shown in service, and the veteran, in fact, did not seek 
treatment for any skin symptomatology during service.  
Moreover, on the various reports of medical history cited 
above, he explicitly denied skin problems.  Moreover, the 
July 1998 medical examination report reflected that the 
veteran's dermatographism was seasonal and related to 
scratching.  There is absolutely no suggestion in that report 
or otherwise, relating his dermatographism to service.  

The Board notes that folliculitis was diagnosed in November 
1993 and papular dermatitis was diagnosed in July 1994.  Both 
diagnoses were related to a mild scant asymptomatic rash on 
the upper back, upper chest, and back of the arms.  The 
veteran described the rash as "small bumps."  The most 
recent medical evidence is silent with respect to skin 
symptoms as described above.  Indeed, the present diagnosis 
is dermatographism, which is manifested as red lines upon 
scratching.  The Board finds, therefore, that veteran's 
currently-diagnosed skin disease is different from diagnoses 
that were made closer in time to service.  This fact bolsters 
the conclusion that there is no nexus between service and the 
presently-diagnosed dermatographism, first evident years 
after separation.  Id.

In sum, this is not a case where the evidence is in relative 
equipoise; rather, the preponderance of the competent medical 
evidence of record reflects that the veteran's 
dermatographism does not constitute a basis for service 
connection based on an undiagnosed illness.  38 U.S.C. 
§ 5107; Gilbert, supra; Alemany supra.  


ORDER

Service connection for an undiagnosed illness manifested by 
skin rash is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

